Citation Nr: 1715707	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. D. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to December 1978, with additional service in the United States Army Reserve including active duty for training from May 1985 to June 1985.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans law Judge.  A transcript of the hearing is part of the record.  

In July 2015, the Board granted service connection for PTSD and remanded the remaining issue for further development.  

The Agency of Original Jurisdiction (AOJ) implemented the grant of service connection for PTSD in a November 2015 rating decision and assigned a 50 percent evaluation effective from June 5, 2009.  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, those matters are not in appellate status. Grantham, 114 F.3d 1156, 1158   (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

In March 2016, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, to the AOJ for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2016 VA examiner stated that the Veteran meets the diagnostic criteria for alcohol use disorder, but found that the disorder was less likely related to his service-connected PTSD.  However, the examiner did not address whether the Veteran's PTSD may have aggravated his alcohol disorder. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The examiner also did not discuss whether the Veteran's alcohol use disorder was caused or aggravated by his service-connected degenerative joint disease of the cervical spine, as directed in the prior remand. Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, she did not address the prior diagnoses of record, including depression. Id.  Therefore, the Board finds that an additional medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder other than PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than PTSD.  In making this determination, the examiner should note the Axis I
diagnoses for depression and dysthymic disorder in the Ocala CBOC and Gainesville VAMC treatment records dated from May 2009 to November 2010.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto, to include the jeep accident
documented in 1985.

The examiner should also opine as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is either caused by or
permanently aggravated by the Veteran's service-connected degenerative joint disease of the cervical spine or PTSD.  In rendering this opinion, the examiner should note the Veteran's on-going treatment for depression and an Axis I diagnosis for pain disorder, as well as his participation in group therapy for chronic pain from July 2009 through September 2009 and November 2009 through April 2010.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




